Title: To Benjamin Franklin from William Lee, 5 July 1777
From: Lee, William
To: Franklin, Benjamin


Dear Sir
5 July [1777]
I cou’d not set out so soon as I intended but expect to be in Rouen tomorrow night and shall be back by Saturday or Sunday at farthest unless some unforseen accident detains me a day or two longer. The inclosed letter is just recd. Be so good as to take care of it ’till I return, the writer is generally well inform’d and thoroughly to be depended on. By the English papers they seem in London to be very apprehensive of a War. Weeks and his Little squadron are delineated in shining colours, 16 Vessels taken, 8 of which were sent to France, 7 Sunk and one given to the Captives to carry them to England; but I am told here that there are accounts in France of 27 being taken. The Capture of the Seine and another French vessel is announced by Authority from the Admiralty. This is not covert work; how it will be receiv’d at Versailles I know not. The E. papers also mention that Cornwallis is in great jeopardy, and is not expected to escape, being closely pressed by an Hungarian Officer at the head of a well disciplin’d body of Troops.
Burgoyne was arrived at Quebec and 6th. of June was going to head the Army to invest Ticonderoga, while Carleton was to remain at Quebec with 3000 Men. Yours most Respectfully
W. L.

Capt. Green I am told intends to cross the Water in a few daies, he will be a good opportunity to write to Massa. by. He lodges at the Hotel de Modene Rue Jacob.

  
Addressed: Monsieur / Monsieur Francois. / chez Monsr. Chaumont / au Passi
Notation: W Lee to BF July 5. 1777.
